  1    WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                        No. 18-04374P0-001-PCT-BSB
10                         Plaintiff,                    ORDER
11    v.
12    Anthony Shawn Smith,
13                         Defendant.
14
15            The defendant appeared in court with counsel. The defendant's probable cause

16     hearing was waived and the detention hearing was submitted on the record. The Court

17     finds probable cause to believe the defendant violated the terms of his unsupervised

18     probation as alleged in the petition. The Court further finds, pursuant to Rule 32.l(a)(6),

19     that defendant has failed to show by clear and convincing evidence that he is not a flight

20     risk or a danger.

21            IT IS HEREBY ORDERED that the defendant shall be bound over for further

22     proceedings on the petition to revoke his unsupervised probation.

23            IT IS FURTHER ORDERED that the defendant is detained as a flight risk and a

24     danger, pending further revocation proceedings.

25            Dated this 12th day of December, 2018.


                                                                   ~~a.-B~
26
·27                                                               Honorable Leslie A. Bowman
                                                                  United States Magistrate Judge
28
